Title: To Thomas Jefferson from Partout, [January 1787?]
From: Partout, M.
To: Jefferson, Thomas



[Jan. 1787?]

The Cook returned and told he would accept of my terms whatever they would be: I answerd he should consult nothing but his own convenience: I told him I thought M. Jefs. would be disposed to give him fifty guineas a year for teaching another the cookery. Aggreed.
He observed a sufficient quantity of linnen and kitchen utensils should be furnished only for his use, and in greater quantity than in the English cookerey which does not require as many as ours. I aggreed.
He desired a suply of bier or toddy or brandy for the days when he should have an extraordinary business. I left it to Mr. Jeffson.
The man comes for an answer in half an hour. As a number of small affairs press on me I hope M. Jepherson will excuse the paper, Style and Writer.
